Citation Nr: 1113530	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-23 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral plantar tyloma.

4.  Entitlement to service connection for a left thumb disability.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.

6.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

7.  Entitlement to a rating in excess of 10 percent for L5-S1 degenerative disc/joint disease.

8.  Whether a June 2001 rating decision that assigned an initial, noncompensable rating for right knee degenerative joint disease contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Stanley Wrobel, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and W. M.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision in which the RO, inter alia, denied a compensable rating for right knee degenerative joint disease, a rating in excess of 10 percent for L5-S1 degenerative disc/joint disease, service connection for bronchitis, service connection for hypertension, service connection for bilateral plantar tyloma, and service connection for a thumb disability.  The Veteran filed notices of disagreement (NOD) in May 2007.  In a July 2008 rating decision, the RO granted the Veteran's claim for increase for degenerative joint disease of the right knee, assigning a 10 percent rating from April 7, 2006.  The RO issued a statement of the case (SOC) in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in August 2008.

In January 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In December 2010, the Veteran and his friend testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record. 

The Board notes that, while the Veteran previously was represented by William Boyle, a private attorney in November 2010, the Veteran granted a power-of-attorney in favor of Stanley J. Wrobel, a private attorney, with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on his behalf and represented him at his hearing.  The Board recognizes the change in representation.

Although the RO has granted a higher rating of 10 percent for the Veteran's right knee degenerative joint disease, inasmuch as a higher rating for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As a final matter, the Board notes that a review of the record reflects that in July 2006 letter, the denied the Veteran's claim of whether there was clear and unmistakable error (CUE) in a June 2, 2001 rating decision which assigned an initial, noncompensable rating for the Veteran's right knee degenerative joint disease, effective September 22, 1998.  In August 2006, the Veteran expressed disagreement with the denial of CUE.

In a January 2009, the RO denied the Veteran's claim for service connection for erectile dysfunction.  In a February 2009 statement, the Veteran erroneously stated that his erectile dysfunction claim was already on appeal, and he was awaiting a decision from the Board as to this issue.  The Board construes this as an NOD.

The Board's decision addressing the claims for service connection for bronchitis, for hypertension, for bilateral plantar tyloma, and for a thumb disability are set forth below.  The claims for increased ratings for right knee degenerative joint disease and for L5-S1 degenerative disc/joint disease, as well as for service connection for erectile dysfunction, to include as secondary to hypertension, and whether a June 2001 rating decision that assigned an initial, noncompensable rating for right knee degenerative joint disease contained CUE-both of which the Veteran has completed the first of two actions required to place this matter in appellate status-are addressed in the remand following the order are addressed in the remand following the order; those matters are being remanded to the RO, via the AMC, in Washington, D.C.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  Bronchitis was not shown in service, or for years thereafter, and the only medical opinion on the question of whether there exists a medical nexus between the Veteran's current bronchitis and service weighs against the claim.

3.  Hypertension was not shown in service, or for years thereafter, and the only medical opinion on the question of whether there exists a medical nexus between the Veteran's current hypertension and service weighs against the claim. 

4.  Service treatment records show that the Veteran was diagnosed with bilateral tyloma plantar in service; the Veteran has credibly asserted continuity of symptomatology since service, establishing a nexus between the Veteran's current bilateral plantar tyloma and his military service.

5.  While service treatment records show that the Veteran complained of left thumb pain in July 1965 and December 1965; there is no competent evidence the Veteran has, or ever has had a chronic disability of the thumb.  


CONCLUSION OF LAW

1.  The criteria for service connection for bronchitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral plantar tyloma are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  The criteria for service connection for a left thumb disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The April 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the January 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, and the report of a June 2008 VA examination.  Also of record and considered in connection with these matters are various written documents provided by the Veteran, and by his attorney, on his behalf.  The Board also finds that no additional RO action to further develop the record on the claims herein decided is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Bronchitis

The Veteran asserts that he developed bronchitis in service and has suffered from symptoms related to bronchitis since a few years after separation.  At his Board hearing, the Veteran noted that he believed that an in-service x-ray revealed damage to his lungs.  After a full review of the record, including the medical evidence, as well as statements made by the Veteran and on his behalf, the Board finds that service connection is not warranted for bronchitis.

The Veteran's service treatment records are unremarkable for any complaint, finding, or diagnosis of bronchitis.  At induction, the Veteran reported a history of sinusitis, hay fever, chronic or frequent colds, and shortness of breath.  A history of sinusitis and hay fever was reported at separation.  In May 1966, the Veteran reported to sick call with a cold and sore throat.  No diagnosis of bronchitis was made.  At separation in June 1966, the Veteran's chest x-ray was negative.

On June 2008 VA examination, the Veteran reported being treated for bronchitis in service and started taking prescription allergy medication in the late-1970's.  The Veteran reported an intermittent cough.  The Veteran had wheezing monthly or less often.  On physical examination, the Veteran had no venous congestion or edema.  No abnormal respiratory findings were noted.  The Veteran's chest expansion and diaphragm excursion were normal.  The Veteran was diagnosed with bronchitis.  A chest x-ray was performed and was unremarkable.  After a review of the claims file and examination of the Veteran, the examiner opined that bronchitis was not caused by, a result of, nor aggravated in service.  As rationale, he noted that no diagnosis of chronic bronchitis was made while in service.  There was no continuity of care from separation.  The physician also noted that radiographic findings were not diagnostic of bronchitis.

Here, the service treatment records reflect that the Veteran was never diagnosed with bronchitis in service.  While the Veteran had symptoms of sinusitis and hay fever at both entrance and separation, there was no finding of bronchitis.  No evidence of an in-service, abnormal chest x-ray is of record.  Notably, at separation, the Veteran's chest x-ray was normal, and there was no notation of any history of bronchitis.  The Veteran's June 2008 x-ray also revealed that the Veteran does not currently have bronchitis.

Further, the only competent opinion on the question of nexus between bronchitis and service-that provided in the June 2008 VA examination-as noted above-is adverse to the claim.  The Board accepts the nexus opinion in connection with the claim as credible, based as it was upon full consideration of the Veteran's documented history and assertions.  While the examiner noted as part of his rationale that a lack of documented continuity of care contributed to his decision, the Board finds that this does not weigh against the adequacy of the opinion as the Veteran was never diagnosed with bronchitis in service and currently does not have a finding of bronchitis.  Significantly, neither the Veteran nor his attorney has presented or identified contrary competent opinion that, in fact, supports the claim.

Furthermore, to whatever extent the assertions advanced by the Veteran and/or his attorney are being advanced to establish a medical nexus between bronchitis and service, such assertions provide no basis for allowance of the claim.  As indicated, the Veteran's assertions as to an in-service diagnosis of bronchitis and post-service symptomatology are deemed lacking in credibility as they conflict with the medical evidence of record.  The Board further notes that matters of diagnosis and etiology for a disability such as bronchitis are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his attorney is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on a medical matter such as the current diagnosis of or etiology of bronchitis.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  For these reasons, the Board finds that any lay assertions as to medical nexus between bronchitis and service, alone, do not constitute persuasive evidence to support of the claim.  

For all the foregoing reasons, the claim for service connection for bronchitis must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B.  Hypertension

The Veteran asserts that he developed hypertension in service and was put on hypertension medication within one year of separation.  After a full review of the record, including the medical evidence, as well as statements made by the Veteran and on his behalf, the Board finds that service connection is not warranted for hypertension.

In addition to the general laws and regulations governing service connection previously discussed, hypertension is presumed to be the result of service when it is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

To warrant a diagnosis of hypertension for VA compensation purposes, the Veteran must meet the criteria delineated in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining hypertensive vascular disease or hypertension for purposes of that section as diastolic blood pressure predominantly 90 mm. or greater and isolated systolic hypertension as systolic blood pressure predominantly 160 mm. or greater with diastolic blood pressure of less than 90 mm.).

The Veteran's service treatment records do not reflect a diagnosis of hypertension. At induction and separation, the Veteran denied any high or low blood pressure.  At separation in June 1966, the Veteran's blood pressure was 154/98.  While this diastolic reading was greater than 90, the Board is unable to find that only one diastolic reading of 90 and above was predominant, so as to meet the requirement of 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 to establish a showing of hypertension in service.

A May 1996 VA treatment record notes that the Veteran was seeking follow-up for an eight-year diagnosis of hypertension.

On June 2008 VA examination, the Veteran reported that he was diagnosed with hypertension in 1965 (during service) and began antihypertensives in 1969.  The Veteran needed continuous medication to control hypertension.  On physical examination, the Veteran's blood pressure readings were 160/95, 161/96, and 149/93.  After a review of the evidence of record and an examination of the Veteran, the physician opined that the Veteran's hypertension was not caused by or a result of service.  He noted that there was no diagnosis of hypertension made while in service, and a single, elevated blood pressure determination was not sufficient for the diagnosis of hypertension to be made.  He also noted that there was no documented continuity of medical care dating to separation.

Thus, direct service connection for hypertension is not established.  The Veteran's one elevated reading in service did not establish a diagnosis of hypertension.  Further, the only competent opinion on the question of nexus between hypertension and service-that provided in the June 2008 VA examination-as noted above-is adverse to the claim.  The Board accepts the nexus opinion in connection with the claim as credible, as the physician reviewed the claims file, conducted a full examination, and provided an opinion with rationale.  While, again, the Board recognizes that the examiner used as part of his rationale that there was no documented continuity of medical care related to hypertension, the Board notes that this does not render his opinion inadequate.  Notably, there is a VA examination dated 14 months subsequent to separation with normal cardiovascular findings, a normal blood pressure reading, and no diagnosis of hypertension.  Further, a VA record from May 1996 indicated that the Veteran had been diagnosed with hypertension for eight years.  Significantly, neither the Veteran nor his attorney has presented or identified contrary competent opinion that, in fact, supports the claim.

The Board also finds that the Veteran's hypertension was not manifested to a compensable degree (10 percent for hypertension) within one year after discharge from service.  See 38 C.F.R. § 3.307, 3.309.

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, a compensable (10 percent) rating for hypertension is warranted when the diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; an individual has a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

During his Board hearing, the Veteran asserted that he began medication for hypertension sometime within the year following service, although he was not certain that it was within a year.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge (such as being prescribed medication).  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

The Board is also charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Veteran is competent to assert that he began taking hypertension medication within a year of discharge from service.  The Board finds, however, that the Veteran's assertions in this regard are not credible.  On review of a VA examination performed 14 months after separation, there was no indication that the Veteran was diagnosed with hypertension or taking medication for hypertension.  In documenting the Veteran's medical history, the physician made no mention of any diagnosis of hypertension.  The Veteran's blood pressure reading was 124/70.  Examination of his cardiovascular system was normal.  The Veteran was only diagnosed with synovitis of the left knee and a history of infectious hepatitis.  No hypertension was diagnosed.

Here, the Board finds that the weight of the probative evidence of record reflects that the Veteran's hypertension was not manifested to a compensable degree within one year of separation.  The Board affords more probative weight to the physician's examination in September 1967 as the report is more reliable as it was made contemporaneously with examination, rather than in recollection after decades and in furtherance of monetary benefits.  See Caluza, 7 Vet. App. 498 (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).

Furthermore, to whatever extent the assertions advanced by the Veteran and/or his attorney are being advanced to establish a medical nexus between current hypertension and service, such assertions provide no basis for allowance of the claim.  As indicated, the Veteran's assertions as to an in-service diagnosis of hypertension and post-service usage of medication are deemed lacking in credibility as they conflict with the medical evidence of record.  The Board further notes that matters of diagnosis and etiology for a disability such as hypertension are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his attorney is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on a medical matter such as the etiology of hypertension.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  For these reasons, the Board finds that any lay assertions as to medical nexus between current hypertension and service, alone, do not constitute persuasive evidence to support of the claim.  

For all the foregoing reasons, the claim for service connection for hypertension must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Bilateral plantar tyloma

The Veteran asserts that he developed bilateral plantar tyloma in service and has experienced a continuity of symptomatology since service.

Service treatment records reflect that the Veteran was diagnosed with tyloma plantar of both feet in July 1964.  At separation in June 1966, the Veteran did not report any problems with his feet.  A skin examination was normal.

Post-service treatment records are scarce and are silent for treatment of foot calluses.  At the Board hearing, the Veteran asserted that after service, he self-treated his calluses when they returned.  More recently, he was being treated by VA.

On June 2008 VA examination, the Veteran reported intermittent occurrences of calluses with remissions since service.  After an occurrence, the Veteran would get calluses debrided and have complete remission of symptoms.  The Veteran noted having periodic debridement of calluses about four times per year.  The Veteran reported pain beneath the fifth metatarsal head on the left and right feet.  No swelling, heat, redness, or stiffness was found, but the Veteran reported fatigability, weakness, and lack of endurance.  The Veteran used over-the-counter shoe inserts.  

On physical examination there was no painful motion, swelling, tenderness, instability, weakness, or any foot abnormalities, such as flatfoot, hallux valgus, or clawfoot, bilaterally.  The Veteran had a small (one centimeter) callus under the fifth metatarsal head, which was non-tender, on the left and right feet.  The Veteran was diagnosed with plantar tyloma, bilateral, beneath the fifth metatarsal head.

After a review of the claims file and examination, the examiner opined that bilateral plantar tyloma was not caused by or a result of service because the Veteran did not have any documented continuity of medical care for plantar tyloma, no diagnosis of chronic or recurrent tyloma in service, and no foot complaints at separation.

The examiner, however, did not consider the Veteran's own claims that he self-treated his plantar tyloma for several years after service.  The Board notes that, in connection with the current claim, the Veteran has asserted a continuity of symptomatology.  A layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, such report must be weighed against the medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

The occurrence of plantar tylomas is based on observable symptomatology of which the Veteran is competent to report.  The claims file contains no indication that the Veteran did not suffer from plantar tylomas continuously since service, and the Board, therefore, finds that Veteran's assertions to be credible.  Notably, the Veteran's tylomas go through periods of occurrences and remissions, and it remains possible that the Veteran did not have an outbreak during his separation examination.

While the record contains a negative nexus opinion from the VA examining opinion, the Board notes that the probative value of this opinion must be weighed against the Veteran's assertion of continuity of symptomatology.  The Board affords the examiner's opinion less probative weight because he did not consider the Veteran's statements that he self-treated his plantar tylomas for several years.  As no continuity of symptomatology was considered in the examiner's opinion, the Board affords this opinion less probative weight.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for bilateral plantar tyloma are met.

D.  Left thumb disability

The Veteran asserts that he developed arthritis of the left thumb in service.  After a full review of the record, including the medical evidence, as well as statements made by the Veteran and on his behalf, the Board finds that service connection is not warranted for a left thumb disability.

The Veteran's service treatment records reflect that the Veteran complained of pain in the left thumb in July 1965.  The impression was noted to be "traumatic arthritis?".  In December 1965, the Veteran complained of pain in the joint of his thumb.  No diagnosis was made.  At separation in June 1966, the Veteran denied any bone, joint, or other deformity, arthritis, and rheumatism.  No notations were made regarding any problems with the Veteran's left thumb.

On June 2008 VA examination, the Veteran reported the date of the onset of his thumb pain was in the 1980's, and that his thumb sometimes ached.  The Veteran did not have a history of an overall decrease in hand strength or a history of decrease in hand dexterity.  The Veteran described symptoms of swelling and pain of the left thumb.  Examination was normal, including range of motion testing without any pain.  X-rays of the hand reflected a normal left hand.  The bony structures of the left hand were intact, with no evidence of fracture or dislocation.  The joint spaces were well maintained, and there were no associated soft tissue abnormalities.  The physician noted that the Veteran had a normal thumb examination.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claims for service connection for a left thumb disability must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

Furthermore, to whatever extent the assertions advanced by the Veteran and/or his attorney are being advanced to establish a diagnosis of a thumb disability, such assertions provide no basis for allowance of the claim.  Although the Veteran is competent to report symptoms such as pain, a matter of diagnosis, such as a left thumb disability, are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his attorney is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) diagnosis as to this disability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  For these reasons, the Board finds that any lay assertions as to a diagnosis of a left thumb disability, alone, do not constitute persuasive evidence to support of the claim.  

For all the foregoing reasons, the claim for service connection for a left thumb disability must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bronchitis is denied.

Service connection for hypertension is denied.

Service connection for bilateral plantar tyloma is granted.

Service connection for a left thumb disability is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

The Veteran and his attorney contend that the Veteran's service-connected L5-S1 degenerative disc/joint disease and his service-connected right knee degenerative joint disease are more severe than are reflected in the currently assigned 10 percent ratings.

During December 2010 hearing, the Veteran testified his low back disability and right knee disability have continually worsened.  The Veteran also asserted that he suffers from radiculopathy due to his lumbar spine disability and instability of the right knee.  Such statements, when considered in conjunction with the evidence associated with the claims file since his last examination of his low back and right knee in June 2008, suggests a worsening of his low back and right knee disabilities since that time.

Under these circumstances, and to ensure that the record includes sufficient medical findings to adequately assess the current nature and severity of the Veteran's service-connected low back and right knee disabilities, the Board finds that the Veteran should be given another opportunity to undergo a more contemporaneous examinations, with findings responsive to the applicable rating criteria.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, shall result in denial of the claim(s) for increase.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examinations, the RO should obtain and associate with the claims file all outstanding VA medical records.  The record reflects that the Veteran has been receiving treatment at the VAMC in Fayetteville, North Carolina.  While the claims file currently includes treatment records dated to August 9, 2006, more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Fayetteville VAMC any records of treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and that the record before the examiners is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  In adjudicating the claims, the RO should consider and discuss whether "staged rating" (assignment of different rating for different periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is warranted.  The RO should also address whether recharacterization of the Veteran's service-connected lumbar spine disability is warranted.

As a final matter, as indicated in the introduction, above, the claims file reflects that the Veteran has filed a timely NOD with the July 2006 letter and January 2009 rating decision regarding denials for whether a June 2001 rating decision that assigned an initial, noncompensable rating for right knee degenerative joint disease contained CUE, and for service connection for erectile dysfunction, respectively.

By filing a timely NOD with the denials of CUE and service connection, as noted above, the Veteran has initiated appellate review on these issues.  38 C.F.R. § 20.302(a) (2010).  However, the RO has yet to issue a SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2010); Manlincon v. West, 12 Vet. App. 238, 240- 41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Consequently, the claims for whether a June 2001 rating decision that assigned an initial, noncompensable rating for right knee degenerative joint disease contained CUE, and for service connection for erectile dysfunction must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Fayetteville VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran's diabetes mellitus, since August 9, 2006.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal, that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the appellant responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records/responses received from each contacted entity are associated with the claims file,  the RO should arrange for the Veteran to undergo VA neurological examination of his lumbar spine, and orthopedic examinations of his lumbar spine and right knee, by appropriate physicians, at a VA medical facility.  The neurological examination should be conducted first, and the report of that examination should be made available to the orthopedic examiner.

The entire claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  

Each examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

Neurological examination - The physician should clearly identify all current neurological impairment associated only with the Veteran's service-connected L5-S1 degenerative disc/joint disease.  The physician should, to the extent possible, distinguish any neurological impairment associated with the Veteran's L5-S1 degenerative disc/joint disease from neurological impairment associated with nonservice-connected spinal disabilities, if any.  If it is not medically possible to distinguish impairment due to service-connected and nonservice-connected conditions, the examiner should clearly so state.

For each identified neurological impairment, the examiner should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected L5-S1 degenerative disc/joint disease-distinct from other disabilities of the spine, if any.  If so, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe).  

Orthopedic examination - a. Lumbar spine: The physician should conduct range of motion testing of the lumbar spine (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis, as well as whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

b. Right Knee: The examiner should conduct range of motion testing of the right knee (expressed in degrees), noting the exact measurements for flexion and extension, and specifically identifying any excursion of motion accompanied by pain.  If pain on motion in the knee is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins.  Tests of joint motion against varying resistance should be performed on the knee.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

Based on x-ray results, the examiner should expressly indicate whether the Veteran has arthritis in his right knee.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

5.  If the Veteran fails to report for any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date(s) and time(s) of the examination(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims for a rating in excess of 10 percent for service-connected right knee degenerative joint disease, and for a rating in excess of 10 percent for service-connected L5-S1 degenerative disc/joint disease, in light of all pertinent evidence and legal authority.  In adjudicating each claim, the RO should consider and discuss whether staged rating, pursuant to Hart (cited to above), is warranted, as well as whether recharacterization of the service-connected lumbar spine disability is appropriate.

8.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

9.  The RO must furnish to the Veteran and his attorney an SOC addressing the claims for whether a June 2001 rating decision that assigned an initial, noncompensable rating for right knee degenerative joint disease contained CUE and for service connection for erectile dysfunction.  The RO should also furnish a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford them the applicable time period for submitting a perfected appeal on those issues.

10.  The Veteran and his attorney are hereby reminded that to obtain appellate review of any matter not currently in appellate status-specifically, those noted above-a timely appeal must be perfected (here, within 60 days of the issuance of the SOC).

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).








This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


